DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/29/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mignon et al (USP 9,687,057 B2), in view of Boswell et al (WO 02/074272 A1).
Mignon disclosed [abstract] a composition for dyeing keratin fibers. Said composition comprised at least one each of a fatty substance, alkaline agent, surfactant, chemical oxidizing agent and oxidative base (e.g., oxidative dye precursors comprising one or more primary intermediates). 
Said oxidative bases were generally disclosed as [col 1, lines 29-34] para-aminophenols and para-phenylenediamines, and were present at an amount of [col 17, lines 18-20] from 0.0001 % to 10 %. Said fatty substances [col 3, lines 38-40] were free 
Mignon comprised couplers [col 17, lines 24-25], and further generally comprised [col 28, lines 9-14] sequestrants (chelants) at between 0.01 % and 20 % by weight, relative to the weight of the composition.
Although Mignon generally disclosed sequestrants, Mignon was silent aminocarboxylic acid chelants, as recited in claim 2.
Boswell taught [abstract] hair care compositions comprising chelants, and methods for reducing oxidative hair damage. The compositions contributed to reducing the oxidative damage sustained by keratinous fibers such as human hair, during bleaching, dyeing, perming or other oxidative treatments. The compositions also provided excellent color evenness and color fastness.
Oxidative treatments of hair, such as bleaching (decoloration) and oxidative dyeing, give good results and are very commonly used. They are, however, not without drawbacks. The oxidizing agents, used for bleaching and oxidative dyeing, damage hair to some extent. The mechanism by which damage is caused to the hair fibers is not perfectly understood. However, it is known that some of the disulphide bonds linking the keratin chains break in the presence of oxidizing compositions. Repeated oxidative treatments leave weak, brittle hairs, which have little shine and luster [page 3, 1st paragraph].

Since Mignon disclosed oxidizing chemical compositions, it would have been prima facie obvious to one of ordinary skill in the art to include, within Mignon, aminocarboxylic acid chelants at 0.25-10 %, as taught by Boswell. 
An ordinarily skilled artisan would have been so motivated, because oxidative treatments damage hair to some extent. However, aminocarboxylic acid chelants have excellent damage inhibiting properties, at 0.25 % to as high as about 10 %. Further, it is highly relevant for the consumer that oxidizing compositions comprise a chelant in an amount sufficient to provide a damage benefit, as taught by Boswell [Boswell; page 5, line 25; page 8, line 16 bridging to page 9, line 5; page 13, line 19 bridging to page 20, line 5; page 14, lines 5-12; page 14, lines 16—26].
An ordinarily skilled artisan would have been motivated to include Boswell’s chelants at amounts of 0.25-10 %, because at said amounts, the chelants provide a damage benefit to the consumer.

Claim 5 recites at least 20 % of fatty acid substances; from 2.6 % to 4 % oxidizing agent; equal to or less than 10 mM/kg concentration of primary intermediates; L* value of less than 40. Claim 5 further recites chelants at from about 0.01 % to about 5 %.
Claim 6 recites from 2.7 % to 3.9 % oxidizing agent.
Claim 7 recites at least 2.6 % and not more than 3.9 % oxidizing agent.
Claim 17 recites from 0.1 % to 3 % chelant.
Claim 18 recites from 0.25 % to 1 % chelant.
Mignon disclosed fatty substances from 25 % to 80 %; oxidizing agents at 0.1 to 50 %; oxidative bases at 0.0001 % to 10 %; sequestrants (chelants) at 0.01 to 20 %. The L* value of the composition was 28.32. Boswell disclosed chelants, as benefit agents, at 0.25-10 %.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Mignon, in view of Boswell, reads on claims 2 and 5-7.
Claim 19 is rendered prima facie obvious because Boswell taught phosphonic and polyphosphoric acids, as discussed above. The motivation to combine Boswell with Mignon was discussed above.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicants argued that Mignon differs from the claimed composition in that Mignon is directed to obtaining satisfactory colors, in terms of intensity and coverage at the root of the hair; Mignon makes it possible to achieve powerful, intense, chromatic and selective coloring, uniform along the fiber; Mignon achieves stable coloring, in particular towards light.
The Examiner responds that the Applicant has not clearly articulated the differences between Mignon and the instant claims. The claims are drawn to dyeing keratin fibers, to which Mignon reads upon. 

Applicant argued that Mignon does not describe any suitable sequestrants or chelants, because Mignon is directed to avoidance of the “root” effect, rather than reducing oxidative hair damage.
The Examiner responds that the claims are not drawn towards reducing oxidative hair damage. Further, Mignon is not required to teach suitable sequestrants, and was not relied upon to teach specific sequestrants or chelants. Mignon generally taught sequestrants, at col 28, line 9. Boswell was relied upon to teach the particularly claimed chelants.


The Examiner disagrees. Mignon was drawn to compositions for dyeing keratin fibers [abstract]. Boswell taught that, while the dying of hair has become increasing popular [page 1, last paragraph], oxidizing agents (and precursors) used to dye the hair are not without drawbacks, namely damage to the hair that leaves hair weak and brittle, without shine and luster [page 3, 1st paragraph]. As per Boswell, damage to hair caused by the strongly aggressive chemicals contained in most bleaching, dyeing or perming compositions is a problem, and as such, Boswell was drawn to treating hair with chelants (for reducing oxidative hair damage), where chelants have excellent damage inhibiting properties [page 5, lines 13-28].
Motivation exists to combine Boswell with Mignon since Mignon disclosed oxidizing chemical compositions for use in dying hair, while Boswell taught that chelants have excellent damage inhibiting properties against oxidative dyes.

Applicants argued that Boswell’s chelants do not arrive at the claimed composition comprising 20 % fatty substances; 0.01-5 % chelants; 1.5-2.5 % oxidizing agent; primary intermediates at more than 10 mM/kg; color result of a less than 40 L* value.
The Examiner responds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Boswell was not relied upon to teach fatty substances, oxidizing agents, primary intermediates and color results. 

Applicant argued that the independent (claims 2 and 5) and dependent claims are patentable over the combined teachings of the prior art. 
The Examiner disagrees. Patentable subject matter has not been identified in the present application. Furthermore, the Applicant has not identified patentable differences between the invention and the art.

Applicants argued a surprising find in that the inventive compositions provide the required level of lightening at an acceptable level of damage for a permanent brown/dark shade. Applicants argued surprising findings that with the invention, the desired lightening on the hair is still obtained while the damage on the hair is decreased. Applicants cited the inventive composition A1+B1, versus the comparative A1+B2 and A2+B3, in support of conclusions of compositions having a decreased concentration of oxidizing agent, resulting in a desired lightening, while decreasing hair damage.
The Examiner responds that the Applicant’s allegations of a surprising effect are found non-persuasive. It is noted that the features upon which applicant relies (i.e., lightening dark shades of hair) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mignon et al (USP 9,687,057 B2), in view of Boswell et al (WO 02/074272 A1) and further in view of Lim et al (USP 8,444,712).
The 35 U.S.C. 103 rejection over Mignon and Boswell was previously discussed.
Mignon disclosed neither toluene-2,5-diamine, as recited in claim 11, nor resorcinol, as recited in claim 12.
Lim disclosed [abstract] a composition for the oxidative dyeing of keratin fibers. Said composition comprised toluene-2,5-diamine, as a primary intermediate of particular interest [col 8, lines 35-38 and at line 58]. Said composition further comprised resorcinol as a suitable coupler, included to obtain various shades [col 9, lines 4-8].
Lim appears silent fatty substances free of carboxylic acid groups.
Since Mignon generally disclosed oxidative bases, it would have been prima facie obvious to one of ordinary skill in the art to include toluene-2,5-diamine within Mignon, as taught by Lim. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select toluene-2,5-diamine for incorporation into a keratin dyeing composition, based on its recognized suitability for its intended use as a primary intermediate of particular interest, as taught by Lim [Lim; col 8, lines 35-38 and at line 58].
In a similar regard, it is prima facie obvious to select resorcinol for incorporation into Mignon’s dyeing composition, based on its recognized suitability for its intended use, as a coupler, to obtain various shades (e.g., of the keratin fiber), as taught by Lim [Lim, col 9, lines 4-8].
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant argued that claims 11-12 are patentable, based upon dependency. 
The Examiner disagrees. Claim 2 is not patentable, and neither are its dependent claims. Patentable subject matter has not been identified in the present application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612